Exhibit 10.3

 

May 1, 2012

 

Excel Mortgage Servicing, Inc.

 

AmeriHome Mortgage Corporation

19500 Jamboree Road

 

19500 Jamboree Road

Irvine, CA 92162

 

Irvine, CA 92162

 

 

 

Integrated Real Estate Service Corporation

 

 

19500 Jamboree Road

 

 

Irvine, CA 92162

 

 

 

Re:  First Amendment to Master Repurchase Agreement and Pricing Letter (“First
Amendment”).

 

This First Amendment is made this 1st day of May, 2012, by and among, Excel
Mortgage Servicing, Inc. and AmeriHome Mortgage Corporation (each a “Seller” and
collectively the “Sellers”), Integrated Real Estate Service Corporation (the
“Guarantor”) and EverBank (“Buyer”), to the Master Repurchase Agreement dated
August 31, 2011 (the “Repurchase Agreement”) and the Pricing Letter dated
August 31, 2011 (the “Pricing Letter”)  The Repurchase Agreement and Pricing
Letter are sometimes hereinafter collectively referred to as the “Agreement.”

 

WHEREAS, Sellers and Guarantor requested that Buyer amend the Agreement; and

 

WHEREAS, Sellers, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

SECTION 1.                            Amendments.

 

(a)                                 The following definitions contained in the
Pricing Letter are hereby amended and restated in their entirety as follows:

 

“Approved Mortgage Product” shall mean the following mortgage products approved
by Buyer for Transactions under the Agreement:  Conforming Mortgage Loans,
Eligible Government Mortgage Loans, Jumbo Mortgage Loans, Eligible Correspondent
Mortgage Loans and High LTV VA Refinance Loans.  In no event shall an Ineligible
Product be an Approved Mortgage Product.

 

--------------------------------------------------------------------------------


 

“Concentration Limit” as of any date of determination, with respect to the
Eligible Mortgage Loans included in any Concentration Category, the applicable
amount which the aggregate Purchase Price for such Eligible Mortgage Loans may
not at any time exceed, as set forth in the below table.

 

Concentration Category

 

Concentration Limit
(percentages based on
Maximum Purchase
Amount)

 

 

 

 

 

Aged Loans

 

5

%

 

 

 

 

Wet Mortgage Loans

 

40

%

 

 

 

 

Jumbo Loans

 

10

%

 

 

 

 

Eligible Correspondent Loans

 

10

%

 

 

 

 

High LTV VA Refinance Loans

 

10

%

 

“Eligible Government Mortgage Loan” shall mean a Government Mortgage Loan, other
than a High LTV VA Refinance Loan, which has a FICO score of at least 620.

 

“Ineligible Product” shall mean any mortgage product that is not an Approved
Mortgage Product.  Unless approved by Buyer in writing in advance on a
case-by-case basis and subject to additional documentation, “Ineligible Product”
shall also mean any Mortgage Loans with respect to which any Mortgagor
thereunder is a shareholder, director, officer, or employee of Seller or an
Affiliate, or a Relative of any of the foregoing.

 

“Maximum Purchase Amount” is $50,000,000.00.  A pro-rata fee of 0.125% will be
assessed on the amount representing the increased commitment ($25,000,000.00)
for the remaining term of the Agreement.

 

“Minimum Reserve Amount” is $500,000.00.

 

--------------------------------------------------------------------------------


 

“Pricing Spread” shall mean:

 

Type of Mortgage Loan

 

Percentage

 

 

 

 

 

Conforming Mortgage Loans, Eligible Government Mortgage Loans, Eligible
Correspondent Mortgage Loans and Category 1 High LTV VA Refinance Loans

 

3.25

%

 

 

 

 

Jumbo Mortgage Loans and Category 2 High LTV VA Refinance Mortgage Loans

 

3.50

%

 

 

 

 

Aged Mortgage Loans

 

4.00

%

 

 

 

 

Mortgage Loans exceeding the applicable Transaction Term Limitation

 

12.00

%

 

“Purchase Price Percentage” shall mean:

 

Type of Mortgage Loan

 

Percentage

 

 

 

 

 

Conforming Mortgage Loans, Eligible Government Mortgage Loans, Jumbo Loans with
Buyer as the Takeout Investor and Category 1 High LTV VA Refinance Mortgage
Loans

 

98

%

 

 

 

 

Category 2 High LTV VA Refinance Mortgage Loans

 

80

%

 

 

 

 

Jumbo Mortgage Loans with Takeout Investor other than Buyer

 

95

%

 

 

 

 

Eligible Correspondent Mortgage Loans

 

97

%

 

 

 

 

Aged Mortgage Loans

 

[The applicable percentage set forth above less 10%](1)

 

 

“Test Date” shall mean the last day of each calendar month with respect to
Sections 3(i), 3(ii) and 3(iv) of this Pricing Letter and the last day of each
fiscal quarter with respect to Sections 3(iii) and 3(v) of this Pricing Letter.

 

--------------------------------------------------------------------------------


 

(b)                                 The following new definitions are added to
the Pricing Letter in the appropriate alphabetical order:

 

“Category 1 High LTV VA Refinance Mortgage Loan” shall mean a VA Loan that
(a) is a refinance Mortgage Loan, (b) is a fully-underwritten Mortgage Loan with
a new Appraisal (i.e. not a streamline refinance), (c) has an LTV of greater
than 100% but not more than 105% and (d) has a FICO score of not less than 620.

 

“Category 2 High LTV VA Refinance Mortgage Loan” shall mean a VA Loan that
(a) is a refinance Mortgage Loan, (b) is a fully-underwritten Mortgage Loan with
a new Appraisal (i.e. not a streamline refinance), (c) has an LTV of greater
than 105% but not more than 115% and (d) has a FICO score of not less than 680.

 

“Eligible Correspondent Mortgage Loan” shall mean a Conforming Mortgage Loan or
an Eligible Government Mortgage Loan not originated by Seller but otherwise
meeting all eligibility requirements under the Facility Documents.

 

“High LTV VA Refinance Loan” means a Category 1 High LTV VA Refinance Mortgage
Loan or a Category 2 High LTV VA Refinance Mortgage Loan.

 

“VA Loan” means a Mortgage Loan that is the subject of a VA Loan Guaranty
Agreement as evidenced by a loan guaranty certificate.

 

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

(c)                                  Section 12(d)(ii) of the Repurchase
Agreement is amended and restated in its entirety as follows:

 

(ii) The Financial Reporting Party shall furnish to Buyer Financial Statements
and Compliance Certificates (attached as Exhibit “A” to the Pricing Letter) on a
monthly basis within fifteen (15) days after the end of the month, including the
last month of each fiscal quarter, subject to end year adjustments.  In addition
to the foregoing, the Financial Reporting Party shall furnish to Buyer, in
clearly delineated line items, the results of the Financial Reporting Party’s
hedging activities for the month.

 

(d)                                 Section QQ. of Schedule 1 to the Repurchase
Agreement is amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

QQ.                                   Except for any Mortgage Loan that is an
Eligible Correspondent Mortgage Loan, the Mortgage Loan was completely
originated, underwritten, closed, funded and packaged by the applicable Seller.

 

SECTION 2.                            Defined Terms.  Any terms capitalized but
not otherwise defined herein should have the respective meanings set forth in
the Agreement.

 

SECTION 3.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this First Amendment need not be made in the Agreement or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.

 

SECTION 4.                            Representations.  In order to induce Buyer
to execute and deliver this First Amendment, each Seller hereby jointly and
severally represents to Buyer that as of the date hereof, except as otherwise
expressly waived by Buyer in writing, each Seller is in full compliance with all
of the terms and conditions of the Agreement including without limitation, all
of the representations and warranties and all of the affirmative and negative
covenants, and no Default or Event of Default has occurred and is continuing
under the Agreement.

 

SECTION 5.                            Governing Law. This First Amendment and
any claim, controversy or dispute arising under or related to or in connection
with this First Amendment, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law which shall govern.

 

SECTION 6.                            Counterparts.  This First Amendment may be
executed in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute but one and the same
agreement.  This First Amendment, to the extent signed and delivered by
facsimile or other electronic means, shall be treated in all manner and respects
as an original agreement and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
No signatory to this First Amendment shall raise the use of a facsimile machine
or other electronic means to deliver a signature or the fact that any signature
or agreement was transmitted or communicated through the use of a facsimile
machine or other electronic means as a defense to the formation or
enforceability of a contract and each such Person forever waives any such
defense.

 

SECTION 7.                            Guarantor.  Guarantor acknowledges and
agrees that nothing contained herein, and Guarantor’s signature hereon, shall
not be deemed an acknowledgement,  a course of conduct, a waiver or an amendment
of the provisions of the Facility Guaranty, which continue in full force and
effect and do not require the Guarantor’s consent to the actions taken
hereunder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused this First
Amendment to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

/s/ Todd R. Taylor

 

Excel Mortgage Servicing, Inc.

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

Seller

 

 

/s/ Todd R. Taylor

 

AmeriHome Mortgage Corporation

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

Seller

 

 

/s/ Todd R. Taylor

 

Integrated Real Estate Service Corporation

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

Guarantor

 

/s/ Paul Chimielinski

 

EverBank

Name:

Paul Chimielinski

 

Title:

V.P.

 

Buyer

 

--------------------------------------------------------------------------------